DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 14 January 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of EP 3239311 is missing.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 10, 12, 14, and 16.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure would be objected to because it contains more than 150 words.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 8-15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited).
Claim 8: Enjo teaches a cast steel product, such as a reaction tube, hearth roll, radiant tube, etc. (paragraph 0004) (i.e. a steel product for use in contact with a steel material).  Enjo teaches as a third embodiment where a first cast body and a second cast body are joined by welding (paragraph 0168).  The first and second cast bodies may be formed by producing molten metal, followed by centrifugal casting, stationary casting, etc. (paragraph 0171), which renders as obvious to one of ordinary skill in the art that each of the first and second cast bodies may be formed by centrifugal casting (i.e. both are centrifugally-cast), by stationary casting (i.e. both are stationary cast, or “statically-cast”), or a combination (one is centrifugally-cast and one is statically-cast).  Enjo teaches that the cast body (i.e. the centrifugally-cast body) has the aforementioned composition (paragraph 0171), which contains 0.3-0.7 mass% C, 0.1-1.5% Si, 0.1-3% Mn, 15-40% Cr, 20-55% Ni, 2-4% Al, 0.005-0.4% rare earth element (“REM”) of which at least 80% is La, 0.5-5% W, 0.1-3% Mo, and remainder Fe and impurity (with at least 25% Fe in the remainder) (paragraph 0069).  The composition also includes at least one of 0.01-0.6% Ti, 0.1-3.0% Nb, etc. (paragraph 0090).  Each of these ranges overlap the claimed ranges and the courts have held that where claimed ranges overlap or lie inside of ranges disclosed in the prior art a prima facie case of obviousness exists.  See MPEP § 2144.05.  It is noted that as of the writing of this Office Action, no demonstration of a criticality to the claimed ranges has been presented.  
While not teaching a singular example of the instantly claimed steel product, it would have been obvious to one of ordinary skill in the art before the effective filing date as this is considered a 
Claim 9: Enjo teaches that the cast body (i.e. the centrifugally-cast body) 0.005-0.4% rare earth element (“REM”) of which at least 80% is La, (paragraphs 0069 and 0082-0083), which overlaps the claimed range.  See MPEP § 2144.05.  
Claims 10-11: Enjo teaches that the cast body (i.e. the centrifugally-cast body) contains 0.5-5% W and/or 0.1-3% Mo (paragraphs 0069 and 0086-0089), which overlaps the claimed range.  See MPEP § 2144.05.  
Claims 12-15: The composition taught by Enjo has a minimum Pa of -90.6 (calculated using the lower limit of C, Si, and REM and upper limit of Ni, Ti, and Nb) and a maximum Pa of 52.5 (calculated using the upper limit of C, Si, and REM and the lower limit of Ni, Ti, and Nb).  The minimum Ya is 8.8 (calculated using the upper limit for Al) and maximum Ya is 36.3 (calculated using the lower limit of Al).  These ranges (i.e. Pa of -90.6 to 52.5 and Ya of 8.8 to 36.3) overlaps the claimed proportion of Pa<Ya.  See MPEP § 2144.05.
Claim 25: Enjo teaches where the cast steel product may be a hearth roll, etc. (paragraph 0004).

Claims 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) as applied to claims 8-15 above, and further in view of Tojo et al. (JP 2012-213781, previously cited).
Claims 16-23: The teachings of Enjo regarding claims 8-15 are outlined above.  Enjo teaches a cast steel product, such as a hearth roll, having a first and second cast body that are joined together by welding and where at least one of the cast bodies may be centrifugally cast from a 
In a related field of endeavor, Tojo teaches a roll for continuous casting machines that is subject to heat stress by contacting high temperature slab (i.e. the roll may be a hearth roll) (paragraphs 0001-0002).  Tojo teaches that it is known to independently produce the sleeve and axis portions of the roll (paragraph 0007).  The axis is also referred to as an arbor (paragraph 0024).  The arbor may be produced by standing casting (i.e. the arbor is statically-cast) (paragraph 0027), and the sleeve is formed by centrifugal casting (paragraph 0031).  The sleeve is fitted to a drum section of the arbor and may be secured by welding two or more places at an arbor (paragraph 0035) (i.e. the centrifugally-cast portion is welded to the statically-cast portion).  Tojo teaches where the arbor may be made of a steel such as structural carbon steel or machine structural steel worker alloy steel (paragraph 0026).  None of the example compositions of paragraph 0026 disclose Al as an essential element (i.e. this is considered to teach where the structural steel of the arbor, i.e. statically-cast portion, does not contain Al). 
As Enjo and Tojo both teach cast bodies for use in high temperature environments, such as a hearth roll, where at least two portions are joined by welding, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Enjo to include where the arbor is statically-cast and may be a steel that does not include Al as taught by Tojo as this is considered a conventionally known steel material and casting method for a cast body to be welded to a centrifugally-cast portion for use as a roll for continuous casting machines (e.g. for use as a hearth roll), and one would have had a reasonable expectation of success.  It also would have been obvious to one of ordinary skill in the art before the effective filing date to use the composition taught by Enjo for the sleeve portion of the roll (i.e. the centrifugally-cast portion) taught by Tojo as Enjo teaches a composition that is a weldable heat resistant alloy .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Enjo et al. (US PGPub. No. 2014/0205802, previously cited) as applied to claim 8 above, and further in view of Mizuno et al. (US PGPub. No. 2008/0241522, previously cited).
Claim 24: The teachings of Enjo regarding claim 8 are outlined above.  Enjo teaches where the centrifugally-cast product, such as a hearth roll (paragraph 0004), will form an alumina layer (paragraph 0031); however, the alumina layer (i.e. ceramic layer) is not a thermal sprayed layer.
In a related field of endeavor, Mizuno teaches a hearth roll that includes a thermal spray coating (paragraph 0001).  The thermal spray contains 30-50% chromium carbide (i.e. a ceramic) (paragraph 0011) and possibly up to 20% yttrium oxide (i.e. a ceramic) (paragraph 0024) (i.e. the thermal sprayed layer is a ceramic thermal sprayed layer).  This thermal spray coating is excellent in buildup resistance, abrasion resistance, and thermal shock resistance when used in a high-temperature zone in a heat treatment furnace and is suitable for use of a hearth roll (paragraph 0022).
As Enjo and Mizuno each teach a hearth roll, they are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Enjo to include a ceramic thermal spray coating as taught by Mizuno because the thermal spray coating is considered a conventionally known coating known to provide buildup resistance, abrasion resistance, and thermal shock resistance when used for a hearth roll, and one would have had a reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takahashi et al. (US PGPub. No. 2007/0034302) teaches a heat-resistant cast steel that may be prepared by centrifugal casting and welded and is usable for heat-treatment hearth rolls.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM S HORGER whose telephone number is (571)270-5904.  The examiner can normally be reached on M-F 9:30 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM S. HORGER/Examiner, Art Unit 1784                                                                                                                                                                                                        
/SETH DUMBRIS/Primary Examiner, Art Unit 1784